756 N.W.2d 69 (2008)
Amanda Jean ODOM, Plaintiff-Appellee,
v.
WAYNE COUNTY and City of Detroit, Defendants, and
Christine Kelly, Defendant-Appellant.
Docket No. 133433. COA No. 270501.
Supreme Court of Michigan.
September 25, 2008.

Order
On order of the Chief Justice, the motion by the Michigan Municipal League *70 Liability and Property Pool and the Michigan Municipal League for extension to September 10, 2008 of the time for filing their brief amicus curiae is considered and it is GRANTED. The motion by the Michigan Municipal Risk Management Authority for leave to file a brief amicus curiae is considered and it is GRANTED.